DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first magnet disposed on a side of the housing” as claimed in claims 11 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 19 both claim “wherein the first magnet disposed on a side of the housing”.  However, this subject matter was not a part of the original specification as filed (see parent application 16/336377 filed 25 March 2019 which states on page 10 at lines 23-25 “a first magnet fixed to the lens set 90, a first coil corresponding to the first magnet provided on the side of the housing 10”.  Page 10 of the instant application discloses the same subject matter also at lines 21-23.   As is clear from the above disclosure, the magnet is disposed on the lens barrel and the coil, which corresponds to the first magnet, is disposed on the side of the housing.  Therefore, “wherein the first magnet disposed on a side of the housing” is not supported by the specification as filed and is considered new matter.
Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 and 19 both claim “wherein the first magnet disposed on a side of the housing”.  However, this subject matter was not a part of the original specification as filed (see parent application 16/336377 filed 25 March 2019 which states on page 10 at lines 23-25 “a first magnet fixed to the lens set 90, a first coil corresponding to the first magnet provided on the side of the housing 10”.  Page 10 of the instant application discloses the same subject matter also at lines 21-23.   As is clear from the above disclosure, the magnet is disposed on the lens barrel and the coil, which corresponds to the first magnet, is disposed on the side of the housing.  
	In order for a voice coil motor to work, one of the magnet or the coil must be placed on the object to be moved (in the instant application this is the lens barrel) while the other must be placed on a fixed component.  The instant application discloses a single configuration in which the magnet is fixed to the lens barrel (“a first magnet fixed to the lens set 90”) and the coil is mounted to a fixed component (“a first coil corresponding to the first magnet provided on the side of the housing 10”).  Because the coil needs to be supplied with an electric current, the locations of the magnet and coil cannot simply be swapped without devising a new wiring configuration for supplying electric current to the coil.  Therefore, since the inventor has provided no direction as to how this configuration would be achieved, there would be an undue level of experimentation required in order to devise how to supply electric power to the coil if the magnet were placed on the fixed housing and would require a large number of changes to the disclosed camera module.
	In view of the foregoing, the Specification as filed has failed to enable one skilled in the art to make a camera module “wherein the first magnet disposed on a side of the housing” as claimed in claims 11 and 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shulka et al. (United States Patent Application Publication 2014/0066122). 
Application 17/155323
United States Patent 10,948,803
Claim 1
Claim 4 (including limitations from claim 1)
A camera module comprising:
A camera module comprising:
a first substrate;
a first substrate disposed at an other side of the base;
an image sensor disposed on the first substrate;
an image sensor installed on the first substrate, and disposed below the lens barrel;
a housing disposed on the base;
a housing disposed at one side of the base;
a lens barrel disposed in the housing;
a lens barrel disposed in the housing;
a lens coupled to the lens barrel;
a lens barrel disposed in the housing (it is inherent in a functional camera module that a lens barrel has a lens coupled thereto for the purposes of directing light to an image sensor);
a diaphragm coupled to the lens barrel and configured to adjust the amount of light incident to the lens;
a diaphragm set movably supported in the housing and that adjusts the amount of light incident to the lens barrel; a first drive unit comprising a first coil and a first magnet that enable the lens barrel and the diaphragm set to move together in an optical axis direction (by enabling the lens barrel and diaphragm to move together, the two are at least indirectly coupled); and
a first coil and a first magnet that enable the lens barrel and the diaphragm to move together in an optical axis direction;
a first drive unit comprising a first coil and a first magnet that enable the lens barrel and the diaphragm set to move together in an optical axis direction; and
a second coil and a second magnet driving the diaphragm; and
wherein a second drive unit for driving the diaphragm is disposed in the diaphragm set, claim 4: wherein the second drive unit comprises a second magnet and a second coil, and the second substrate and the second coil are electrically connected.
a second substrate comprising a plurality of terminals electrically connected with the first substrate, wherein the first coil is disposed on the second substrate, and
a second substrate disposed on the housing and comprising a plurality of terminals protruding towards an outside for driving the first drive unit,
wherein the second coil is electrically connected with the second substrate.
Claim 4: wherein the second drive unit comprises a second magnet and a second coil, and the second substrate and the second coil are electrically connected.


However, claim 1 of U.S. Patent No. 10,948,803 fails to claim a base disposed above the first substrate and that the terminals are electrically connected with the first substrate.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a compact camera module which can be installed in mobile devices and providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of disposing the base above the first substrate (figure 2B exhibits wherein base 46 is disposed above the PCB 42 as disclosed at paragraph 33) and connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  
In view of the motivations such as providing a compact camera module which can be installed in mobile devices and providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,948,803.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 1 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shulka et al. (United States Patent Application Publication 2014/0066122).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 in United States Patent No. 10,948,803 in view of Shulka et al. (United States Patent Application Publication 2014/0066122). 
Application 17/155323
United States Patent 10,948,803
Claim 2
Claim 4
wherein the diaphragm comprises a diaphragm part adjusting the amount of light incident to the lens, a diaphragm support unit to which the diaphragm part is fixed, and an elastic support unit having one end attached to the diaphragm support unit and an other end fixed to the second substrate, and
Claim 1: wherein the diaphragm set comprises a diaphragm part for adjusting a diameter of an incident tube incident on the lens barrel, a diaphragm support unit to which the diaphragm part is fixed, and an elastic support unit having one end attached to the diaphragm support unit and an other end fixed to the second substrate, and
wherein the elastic support unit comprises a fixing portion contacted with one surface of the diaphragm support unit, a vertical connecting portion coupled with the diaphragm part, a vertical drawing portion coupled with the second substrate, and an elastic portion connecting the fixing portion and the vertical drawing portion and providing elastic characteristics.
Claim 1: wherein the elastic support unit comprises a fixing portion that is in contact with one surface of the diaphragm support unit, a vertical connecting portion that couplies with the diaphragm part, a vertical drawing portion that couples with the second substrate, and an elastic portion disposed between the fixing portion and the vertical drawing portion and providing elastic characteristics.


In view of the foregoing, claim 2 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shulka et al. (United States Patent Application Publication 2014/0066122).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 2 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the vertical connecting portion extends from the fixing portion in a first direction, and wherein the vertical drawing portion extends from the elastic portion in the first direction.
However, claim 2 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the vertical connecting portion extends away from the fixing portion in a first direction, and wherein the vertical drawing portion extends away from the elastic portion in the first direction.”  Because claims 4 and 2 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 2 so that it is dependent on claim 4 for the purpose of providing a vertical connection between movable components.
In view of the foregoing, claim 3 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 2 in United States Patent No. 10,948,803.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla. 
Application 17/155323
United States Patent 10,948,803
Claim 4
Claim 3 (Claim 4 is dependent on claim 3)
The camera module of claim 2,
 
wherein a plurality of wirings are disposed in the elastic support unit, thereby electrically connecting the second substrate and the second drive unit.
wherein a plurality of wirings are disposed in the elastic support unit, thereby electrically connecting the second substrate and the second drive unit.


In view of the foregoing, claim 4 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 6 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the lens is disposed below the diaphragm.
However, claim 6 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the lens is disposed below the diaphragm part.”  Because claims 4 and 6 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 6 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 5 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 6 in United States Patent No. 10,948,803.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 7 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the lens barrel comprises first and second lens barrel units spaced apart from each other, and wherein the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit.
However, claim 7 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the lens barrel comprises a first lens barrel unit and a second lens barrel unit that are spaced apart from each other, and the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit.”  Because claims 4 and 7 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 7 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 6 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 7 in United States Patent No. 10,948,803.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 9 in United States Patent No. 10,948,803 and further in view of Choi et al. (United States Patent Application Publication 2019/0049692). 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim a first Hall sensor disposed on the second substrate and sensing the first magnet.
However, claim 9 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “a first Hall sensor disposed on the second substrate.”  Because claims 4 and 9 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 7 so that it is dependent on claim 4 for the purpose of accurately detecting the position of the lens barrel.
However, the combination fails to disclose that the hall sensor senses the first magnet.
Choi is a similar or analogous system to the claimed invention as evidenced Choi teaches a camera module wherein the motivation of reducing the number of electromagnetic components and the interference such extra components could cause thereby increasing the accuracy of the lens movement would have prompted a predictable variation of claim 9 of U.S. Patent No. 10,948,803 by applying Choi’s known principal of having a hall sensor sense the position of the magnet on the lens barrel (paragraph 63 teaches that hall sensor 163 senses the magnet 151).
In view of the motivations such as reducing the number of electromagnetic components and the interference such extra components could cause thereby increasing the accuracy of the lens movement one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 9 of U.S. Patent No. 10,948,803.
In view of the foregoing, claim 7 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 9 in United States Patent No. 10,948,803.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 10 in United States Patent No. 10,948,803 and further in view of Choi. 
Application 17/155323
United States Patent 10,948,803
Claim 8
Claim 10
The camera module of claim 7,
 
wherein the first Hall sensor and the first coil are electrically connected to the first substrate through the plurality of terminals.
wherein the first Hall sensor and the first coil are electrically connected to the first substrate through the plurality of terminals.


In view of the foregoing, claim 8 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 10 in United States Patent No. 10,948,803 and further in view of Choi.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,948,803 in view of Shukla. 
Application 17/155323
United States Patent 10,948,803
Claim 9
Claim 5
The camera module of claim 2,
The camera module according to claim 4,
wherein the diaphragm comprises a second Hall sensor disposed in the diaphragm, andwherein the second Hall sensor is electrically connected to the second substrate through the elastic support unit.
wherein the diaphragm set comprises a second Hall sensor disposed in the diaphragm set, andwherein the second Hall sensor is electrically connected to the second substrate through the elastic support unit.


In view of the foregoing, claim 9 is obvious over (and therefore not patentably distinct from) corresponding claim 5 in United States Patent No. 10,948,803 in view of Shukla.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 12 in United States Patent No. 10,948,803. 
Claim 10 of U.S. Patent No. 10,948,803 fails to claim wherein the plurality of terminals comprises a power line, a ground line, and two control lines, and wherein the two control lines are wirings for 12C communication.
However, claim 12 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the plurality of terminals comprises a power line, a ground line, and two control lines (as claimed in claim 11 from which claim 12 is dependent) and wherein the two control lines are wirings for I2C communication.”  Because claims 4 and 12 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 12 so that it is dependent on claim 4 for the purpose of controlling lens and diaphragm movement using a known standard communication.
In view of the foregoing, claim 10 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 12 in United States Patent No. 10,948,803.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 14 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the diaphragm support unit comprises a plurality of separated parts.
However, claim 14 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the diaphragm support unit comprises a plurality of separated parts.”  Because claims 4 and 14 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 14 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 12 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 14 in United States Patent No. 10,948,803.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 15 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the diaphragm comprises a lens coupling portion to which the lens barrel is coupled.
However, claim 15 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the diaphragm set comprises a lens coupling portion to which the lens barrel is coupled.”  Because claims 4 and 15 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 15 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 13 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 15 in United States Patent No. 10,948,803.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 16 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the lens coupling portion comprises a first lens coupling portion and a second lens coupling portion, wherein the lens barrel comprises first and second lens barrel units spaced apart from each other, and wherein the first lens barrel unit is coupled to the first lens coupling portion, the second lens barrel unit is coupled to the second lens coupling portion, and the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit.
However, claim 16 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the lens coupling portion comprises a first lens coupling portion and a second lens coupling portion, wherein the lens barrel comprises a first lens barrel unit and a second lens barrel unit spaced apart from each other, and wherein the first lens barrel unit is coupled to the first lens coupling portion, and the second lens barrel unit is coupled to the second lens coupling portion, and the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit.”  Because claims 4 and 16 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 16 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 16 in United States Patent No. 10,948,803.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 17 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim comprising an infrared cut filter disposed between the lens and the image sensor.
However, claim 17 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “comprising an infrared cut filter disposed between the lens barrel and the image sensor.”  Because claims 4 and 17 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 17 so that it is dependent on claim 4 for the purpose of reducing noise in a captured image by blocking non-visible light.
In view of the foregoing, claim 15 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 17 in United States Patent No. 10,948,803.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 18 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the second substrate comprises first and second parts coupled to the first substrate and spaced apart from each other, and wherein a portion of the elastic support unit is disposed between the first part and the second part.
However, claim 18 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the second substrate comprises first and second parts coupled to the first substrate and spaced apart from each other, and wherein a portion of the elastic support unit is disposed between the first part and the second part.”  Because claims 4 and 18 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 18 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 18 in United States Patent No. 10,948,803.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 19 in United States Patent No. 10,948,803. 
Claim 4 of U.S. Patent No. 10,948,803 fails to claim wherein the second substrate comprises first and second parts coupled to the first substrate and spaced apart from each other, and wherein a portion of the elastic support unit is disposed between the first part and the second part.
However, claim 19 of U.S. Patent No. 10,948,803 which is also dependent on claim 1 claims “wherein the second substrate comprises first and second parts coupled to the first substrate and spaced apart from each other, and wherein a portion of the elastic support unit is disposed between the first part and the second part.”  Because claims 4 and 19 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 19 so that it is dependent on claim 4 for the purpose of creating a compact camera module in which the distance between the diaphragm and the lens barrel remains constant thereby reducing variances in optical distortion.
In view of the foregoing, claim 17 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 19 in United States Patent No. 10,948,803.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,948,803 in view of Shukla and further in view of claim 20 in United States Patent No. 10,948,803. 
Application 17/155323
United States Patent 10,948,803
Claim 18
Claim 20
An optical device comprising:
An optical device comprising:
a main body;
a main body;
a display unit disposed on one surface of the main body; and
a display unit disposed on one surface of the main body; and
the camera module of claim 1 electrically connected to the display unit.
the camera module according to claim 1 electrically connected to the display unit.


Claim 1 of U.S. Patent No. 10,948,803 fails to claim all of the limitations of the camera module of claim 1.  However, as explained above with respect to claim 1, claim 4 of U.S. Patent No. 10,948,803 in view of Shukla teaches the camera module of claim 1.  
Because claims 4 and 18 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 18 so that it is dependent on claim 4 for the purpose of providing a user with an optical device in which a user can both capture and display images.
In view of the foregoing, claim 18 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,948,803 in view of Shukla and further in view of claim 20 in United States Patent No. 10,948,803.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,948,803 in view of Shukla. 
Application 17/155323
United States Patent 10,948,803
Claim 20
Claim 1
A camera module comprising:
A camera module comprising:
a first substrate;
a first substrate disposed at an other side of the base;
an image sensor disposed on the first substrate;
an image sensor installed on the first substrate, and disposed below the lens barrel;
a base disposed above the first substrate;
a base;
a housing disposed on the base;
a housing disposed at one side of the base;
a lens barrel disposed in the housing; and
a lens barrel disposed in the housing;
a lens coupled to the lens barrel.
a lens barrel disposed in the housing (it is inherent in a functional camera module that a lens barrel has a lens coupled thereto for the purposes of directing light to an image sensor);


However, claim 1 of U.S. Patent No. 10,948,803 fails to claim that the base is disposed above the first substrate.
Shulka is a similar or analogous system to the claimed invention as evidenced Shulka teaches a camera module wherein the motivation of forming a camera module of compact size capable of being installed in a mobile device for the purposes of capturing images would have prompted a predictable variation of claim 1 of U.S. Patent No. 10,948,803  by applying Shulka’s known principal of providing the base disposed above the first substrate (figure 2B exhibits PCB 42 installed below a base 46 as disclosed at paragraph 33).
In view of the motivations such as forming a camera module of compact size capable of being installed in a mobile device for the purposes of capturing images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,948,803.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,948,803 in view of Shukla.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulka et al. (United States Patent Application Publication 2014/0066122), hereinafter referenced as Shulka.
Regarding claim 20 Shulka discloses a camera module comprising: a first substrate (figure 2A exhibits a first circuit board for controller electronics 42 as disclosed at paragraph 31); an image sensor disposed on the first substrate (figure 2A exhibits image sensor 44 on the circuit board disclosed at paragraph 31); a base disposed above the first substrate (figure 2A exhibits base 46 as disclosed at paragraph 33); a housing disposed on the base (figure 2B exhibits casing 58 mounted on base 46 as disclosed at paragraph 34); a lens barrel disposed in the housing (figures 2A and 2B exhibit lens carrier 50 in the casing 58 as disclosed at paragraph 35); and a lens coupled to the lens barrel (figure 2B exhibits a lens inside coupled to the lens carrier 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (United States Patent Application Publication 2019/0049692), hereinafter referenced as Choi, in view of Yu et al. (United States Patent Application Publication 2017/0108705), hereinafter referenced as Yu, and further in view of Shukla.
Regarding claim 1, Choi discloses a camera module comprising: a base (figure 2 exhibits base 110 as disclosed at paragraph 53); a housing disposed on the base (figure 2 exhibits a housing comprising body 111 and side part 120 as disclosed at paragraphs 53 and 54); a lens barrel disposed in the housing (figure 2 exhibits a lens barrel comprising barrels 181 and 183 as disclosed at paragraph 57); a lens coupled to the lens barrel (it is apparent that the lens modules 181 and 183 include lenses coupled to their respective barrels); a diaphragm coupled to the lens barrel and configured to adjust the amount of light incident to the lens (figure 2 exhibits aperture 179 which moves with the lens carrier as disclosed at paragraph 55); a first coil and a first magnet that enable the lens barrel and the diaphragm to move together in an optical axis direction (figure 2 exhibits autofocus drive part 150 which comprises a magnet 151 and coil 153 as disclosed at paragraph 62); a second coil and a second magnet driving the diaphragm (figure 2 exhibits a second drive unit 170 comprising a magnet 173 and coils 175a and 175b as disclosed at paragraph 67); and a second substrate comprising a plurality of terminals (figure 2 exhibits substrate 162 disclosed on side part 122 and having terminals at a lower edge as disclosed at paragraph 64), wherein the first coil is disposed on the second substrate (figure 2 exhibits coil 153 on substrate 162).  However, Choi fails to disclose a first substrate; an image sensor disposed on the first substrate; the second substrate is electrically connected with the first substrate, and wherein the second coil is electrically connected with the second substrate.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of forming a camera module of compact size capable of being installed in a mobile device for the purposes of capturing images would have prompted a predictable variation of Choi by applying Yu’s known principal of providing a first substrate with a base disposed above said substrate (figure 24 exhibits PCB 392 installed below a base as disclosed at paragraph 262); an image sensor installed on the first substrate (figure 24 exhibits image sensor installed below IR film 394 and below the lens barrel 310 as disclosed at paragraph 262) and wherein a plurality of terminals on a first PCB can be connected to a second PCB which connects to a second drive unit (figure 24 exhibits wherein PCB 343 for the AF unit is connected to PCB 325 for the OIS unit as disclosed at paragraphs 250 and 264).  When applying this known technique to Choi it would have been obvious to a person having ordinary skill in the art to connect PCB 112 to PCB 162 such that the terminals of PCB 162 also provide a connection to the aperture drive unit through PCB 112.
However, Choi in view of Yu fails to disclose the second substrate is electrically connected with the first substrate.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  
In view of the motivations such as providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Choi in view of Yu and further in view of Shulka discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the lens is disposed below the diaphragm (figure 2 exhibits wherein lens barrel 181 is disposed below the aperture 179 as disclosed at paragraph 57).
Regarding claim 6, Choi in view of Yu and further in view of Shulka discloses everything claimed as applied above (see claim 1), in addition, Choi discloses wherein the lens barrel comprises first and second lens barrel units spaced apart from each other, and wherein the diaphragm part is disposed between the first lens barrel unit and the second lens barrel unit (figure 2 exhibits wherein lens barrel 181 is disposed below the aperture 179 and lens barrel 183 is disposed above the aperture 179 as disclosed at paragraph 57).
Regarding claim 7, Choi in view of Yu discloses everything claimed as applied above (see claim 7), in addition, Choi discloses a first Hall sensor disposed on the second substrate and sensing the first magnet (figure 2 exhibits hall sensor 163 mounted on substrate 162 which senses magnet 151 as disclosed at paragraph 66).
Regarding claim 8, Choi in view of Yu discloses everything claimed as applied above (see claim 7), however, Choi fails to disclose wherein the first Hall sensor and the first coil are electrically connected to the first substrate through the plurality of terminals.
Shukla is a similar or analogous system to the claimed invention as evidenced Shukla teaches a camera module wherein the motivation of providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices would have prompted a predictable variation of Choi by applying Shukla’s known principal of connecting actuator terminals to an image sensor substrate below the lens barrel (figure 2A exhibits terminals 60 which provide lens control terminals to the control board 42 as disclosed at paragraph 33).  When applying this known technique to Choi, it would have been obvious to a person having ordinary skill in the art to connect the hall sensor and coil disclosed by Choi to the camera control substrate 42 in order for the camera controller to properly control the lens position
In view of the motivations such as providing a signals to and from a camera module through a single main circuit board thereby reducing the complexity of the installation of the camera module into other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Choi in view of Yu and further in view of Shulka discloses everything claimed as applied above (see claim 1), however, Choi fails to disclose an infrared cut filter disposed between the lens barrel and the image sensor.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of blocking infrared light from the image sensor, thereby reducing noise in the captured image signal and improving image quality would have prompted a predictable variation of Choi by applying Yu’s known principal of providing an infrared cut filter disposed between the lens barrel and the image sensor (figure 24 exhibits IR film 394 above an image sensor and below the lens barrel 310 as disclosed at paragraph 262).
In view of the motivations such blocking infrared light from the image sensor, thereby reducing noise in the captured image signal and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Choi disclose an optical device comprising: the camera module of claim 1 (see claim 1 above).  However, Choi fails to disclose a main body; a display unit disposed on one surface of the main body; and that the camera module of claim 1 is electrically connected to the display unit.
Yu is a similar or analogous system to the claimed invention as evidenced Yu teaches a camera module wherein the motivation of forming a device with which a user can both capture and view images would have prompted a predictable variation of Choi by applying Yu’s known principal of providing a main body (figure 1 exhibits a main body of a device 10 as disclosed at paragraph 82); a display unit disposed in one surface of the main body (figure 1 exhibits display 11 as disclosed at paragraph 82); wherein the camera module is electrically connected to the display unit (figure 3 exhibits a bus 110 which electrically connects the electronic components of the device as disclosed at paragraph 88).
In view of the motivations such as forming a device with which a user can both capture and view images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yu in view of Shulka and further in view of Topliss (United States Patent Application Publication 2016/0033739).
Regarding claim 10, Choi in view of Yu discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the plurality of terminals comprises a power line, a ground line, and two control lines, and wherein the two control lines are wirings for I2C communication.
Topliss is a similar or analogous system to the claimed invention as evidenced Topliss teaches a camera module wherein the motivation of providing the terminals required for driving a voice coil motor and communicating with an external controller using a known communication protocol would have prompted a predictable variation of Choi by applying Topliss’s known principal of providing terminals for a power line, a ground line, and two control lines for I2C communication (paragraph 217 teaches that terminals are provided for power, ground, and two I2C communication terminals including a clock terminal and a data terminal).
In view of the motivations such as providing the terminals required for driving a voice coil motor and communicating with an external controller using a known communication protocol one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagano (United States Patent Application Publication 2005/0275740) teaches a camera module with an integrated mechanical shutter.
Watanabe et al. (United States Patent Application Publication 2009/0052886) teaches a camera module with an integrated diaphragm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696